Carolyn Barnes, J.D., Ph.D.
                                419 Indian Trail
                              Leander,TX 78641
                      Barnes.legalguidance@gmail.com
                                (281)467-8681


December 18,2015


Ms. Liz Talerico, Deputy Clerk
Third Court of Appeals
PO Box 12547
Austin, Texas 78711

RE:   Cause No. D-1-GN-15-000877 on Appeal from Travis County
      Carolyn Barnes, et al v. Texas Attorney General, et al
      Numerous appeals arising out of various orders entered over past six
      months, including the following that are already pending in this court:
      Appellate Case No. 03-15-00593-CV;
      Appellate Case No. 03-15-00605-CV;
      Appellate Case No. 03-15-00630-CV;
      Appellate Case No. 03-15-00700-CV;
      Appellate Case No. 03-15-00719-CV;
      Appellate Case No. 03-15-00720-CV;
      All other Notices of Appeals filed in CAUSE NO. D-l-GN-15-00877
      REJECTED AND RETURNED, even those filed prior to November
      4,2015.

Dear Ms. Talerico:

I am in receipt of your letter dated December 11,2015. As per your request,
I am enclosing the letters sent to the Clerk and the Court Reporter requesting
the submission of one MASTER CLERK'S RECORD and one MASTER
COURT REPORTER'S RECORD.


These MASTER records will be filed for purposes of the above captioned
pending appeals and for use in all these appeals and the future appeals
arising out ofthis case.                                                   {'REiCElVFn
                                                                             OK Z8 2Q1S
If you require anything further from me, please advise.

Thank you for your time and attention in this matter.

TIME IS OF THE ESSENCE.

Very truly yours,


Carolyn Barnes

Enclosures
                                    Carolyn Barnes
                                    419 Indian Trail
                                  Leander,TX 78641



December 18,2015


Trish Winkler
Civil Appeals Clerk II
Travis County District Clerk's Office
P.O. Box 679003
Austin, Texas 78767-9003


RE:    ONE MASTER CLERK'S RECORD FOR APPEAL
       Cause No. D-l-GN-15-000877
       Carolyn Barnes, et al v. Texas Attorney General, et al
       COA NO. 03-15-00719-CV CarolynBarnesv. Dusty Humes;
       COA NO. 03-15-00700-CV Carolyn Barnes v. Richard Coons;
       COA NO. 03-15-00720-CV Carolyn Barnes v. Burt Carnes;
       COA NO. 03-15-00593-CV Carolyn Barnesv. Guilford Jones, John Delaney,
       Elizabeth Cunningham, and Marty Griffith;
       COA NO. 03-15-00605 Carolyn Barnesv. Texas Departmentof State Health
       Services and Texas Attorney General;
       COA NO. 03-15-00630 Carolyn Barnes v. Third Court of Appeals andTexas
       Supreme Court;
       ETC. and all other appeals to follow

DearTrisha:

The Third Court of Appeals senta letter dated December 11,2015 in whichthey granted
my alternative requested relief to allow the filing of one MASTER CLERK'S RECORD
on appeal for all of the various appealsthat have evolved and continue to flow out ofthe
above entitled cause.

I have not ever done a MASTER CLERK'S RECORD, but hopefully mis will you're
yourjob much easierand save everyonea great dealoftime andexpense.

I am not quite surehow to designate it because the vase majority ofthe appeals have not
beenassigned casenumbersby the Third Court ofAppealsas ofyet

I have listed the appeals that are currently pending in the Third Court of Appeals that
have been docketed and given case numbers.



                                                                                RECEIVED
                                                                                DEC 2 8 2015
                                                                             .NKOCOWOFAPPEAIS
Please make up a MASTER CLERK'S RECORD for filing in the Third Court of
Appeals. I would like to include everything that has been filed as of the time you
compilethe MASTER CLERK'S RECORD. I havejust filed two more nonces ofappeal
and would appreciate your including mem as well. I tried to get everything filed so that
you only have to do mis once. However, mere are still other hearings set for next year,
but we will just have to file a supplementlaterto pick up the new pleadings, orders,etc.
Please let me know if there is anything I need to file or do to assist you in this matter or
make your job any easier. I really appreciate all mat you have done to assist me in this
arduous task.

This record is needed for appeal in the above entitled cause and request is made that you
file it in the Third Court of Appeals at your earliest convenience.

We previously filed the Affidavit ofInability to Pay Costs on Appeal.

Thank you for your time and attention in mis matter.          If you have any problems,
concerns, or questions, please contact me.

TIME IS OF THE ESSENCE.

Very truly yours,



Carolyn Barnes
BarnesJegakjuidance@gmail.com
                                      Carolyn Barnes
                                      419 Indian Trail
                                    Leander,TX 78641


December 18,2015


Dora Canizales
419th District Court
P.O.Box 1748
Austin, TX 78767

RE:      ONE MASTER RECORDER'S RECORD for appeal in
         Cause No. D-l-GN-15-000877
         Carolyn Barnes, et al v. Texas Attorney General, et al

Dear Dora:

Please note that on December 11, 2015, the Third Court of Appeals granted my
alternative motion to file a MASTER RECORDER'S RECORD for purposes ofappeal in
allofthe appellate casesarising out ofthe abovecaptioned cause.

This record is needed for appeal in all the cases on appeal that arose out of or that will
ariseout ofthe above captioned cause. Currently,the pending appellatecases are:

         COA NO. 03-15-00719-CV Carolyn Barnes v. Dusty Humes;
         COA NO. 03-15-00700-CV Carolyn Barnes v. Richard Coons;
         COA NO. 03-15-00720-CV Carolyn Barnes v. Burt Carnes;
         COA NO. 03-15-00593-CV CarolynBarnes v. Guilford Jones, John Delaney,
         Elizabeth Cunningham, and Marty Griffith;
         COA NO. 03-15-00605 Carolyn Barnes v. Texas Department of State Health
         Services and Texas Attorney General;
         COA NO. 03-15-00630 Carolyn Barnes v. Third Court of Appeals and Texas
         Supreme Court;

This is a formal request that you prepare the Court Reporter's Record for filing in the
above cases on appeal. Request is made that you file it in the Third Court of Appeals as
soon as possible.

This MASTER CLERK'S RECORD wfll serve as the record in all cases appeal in this
cause.



You were previously served with the Affidavit of Inability to Pay Costs on Appeal.
Thank you for your time and attention in this matter. If you have any problems,
concerns, or questions, please contact me.

TIME IS OF THE ESSENCE.

Very truly yours,



Carolyn Barnes
                                     Carolyn Barnes
                                     419 Indian Trail
                                   Leander.TX 78641


December 19,2015


Dora Canizales
419th District Court
P.O. Box 1748
Austin, TX 78767

RE:    ONE MASTER RECORDER'S RECORD for appeal in
       Cause No. D-l-GN-15-000877
       Carolyn Barnes, et al v. Texas Attorney General,et al
       COA NO. 03-15-00719-CV Carolyn Barnes v. Dusty Humes;
       COA NO. 03-15-00700-CV Carolyn Barnes v. Richard Coons;
       COA NO. 03-15-00720-CV Carolyn Barnes v. Burt Carnes;
       COA NO. 03-15-00593-CV Carolyn Barnesv. Guilford Jones, John DeJaney,
       Elizabeth Cunningham, and Marty Griffith;
       COA NO. 03-15-00605 Carolyn Barnesv. Texas Department ofState Health
       Services and Texas Attorney General;
       COA NO. 03-15-00630 Carolyn Barnes v. Third Court of Appeals and Texas
       Supreme Court;
       And all subsequently docketed appeals arising out of D-l-GN-15-00877

Dear Dora:

As an addendum for clarification to my letter dated December 18, 2015,1 am not real
sure of all the dates ofthe hearings, but here are the dates that I am fairly certain we had
hearings in mis case:

July 2,2015
July 16,2015
July 28,2015
August 5,2015
August 18,2015
September 9,2015
September 21,2015
September 22,2015
October 6,2015
October 20,2015
November 10,2015
This was a rapid fire blitzkrieg summary dismissal of all claims by ambush—without any
discovery or other substantive due process—in order to deprive me of my forever
inviolate right to a jury trial or any reasonable or meaningful avenue to vindicate the
violation ofconstitutionally protected rights.

This is a formal request that you prepare the Master Court Reporter's Record for filing in
the Third Court of Appeals as soon as possible.

This MASTER CLERK'S RECORD will serve as the record in aU cases appealed in this
cause.



You were previously served with the Affidavit ofInability to Pay Costs on Appeal.

Thank you for your time and attention in this matter.        If you have any problems,
concerns, or questions, please contact me.

TIME IS OF THE ESSENCE.

Very truly yours,

  £&Mvt[y
Carolyn Barnes
                                    Carolyn Barnes
                                    419 Indian Trail
                                  Leander.TX 78641


December 18,2015


Trish Winkler
Civil Appeals Clerk n
Travis County District Clerk's Office
P.O. Box 679003
Austin, Texas 78767-9003


RE:    COA No. 03-15-642-CV Dennis Tumlinson v. Carolyn Barnes
       Cause No. D-l-GN-15-000877
       Carolyn Barnes v. Texas Attorney General, et al

Dear Trish:

I am in receipt of the record you prepared for the defendant and filed with the Third
Court of Appeals in the above cause. There were several matters left out of the record
designation that arenecessary for this appeal. Would you please prepare a supplemental
Clerk's Record as soon as possible and file it with the Third Court of Appeals. Please
include the following documents in the supplemental record:

First Amended Answer filed July 8,2015;

Plaintiffs Motion to Enter a Default Judgment against DENNIS TUMLINSON filed on
July 9,2015. (There were severalmotions to enter default judgment filed on that date, but
I only need the one concerning DENNIS TUMLINSON);

Noticed ofUnequal TreatmentUnder the Law filed on July 9,2015;

Motion to Remove Complex Case from Central Docket filed July 9,2015;

Plaintiff's Motion for Continuance filed on July 10,2015.

Plaintiff's Supplemental Objections, Motion to Strike, and Motion to Quash Travis
County filed July 15,2015;

Plaintiffs Supplemental Notice ofUnequalTreatment filed on July 20,2015;

Sworn Statement Under Declarationof Penalty of Perjury filed on July 27,2015;
Statement Under Declaration ofPenalty ofPerjury filed on August 12,2015;

Plaintiffs Briefin Support ofResponse to Motion to Dismiss filed August 14/18,2015;

Defendant's Motion to Stay Discovery filed August 19,2015;

ContinuingObjections filed on August 20,2015;

Plaintiffs Third Supplemental and (Continuing Notice of Unequal Treatment filed on
August 24,2015;

Plaintiffs Objections, Motion to Strike, Motionto Quashand Responseto Travis County
Late-filedSupplement to Third Motion to Dismiss filed September 8,2015;
Briefon Constitutional Rights filed on September 8,2015;

All of these documents are needed for appeal in the above entitled cause and request is
made that you file the Clerk's Record in the Third Court of Appeals at your earliest
convenience.

We previously filed the Affidavit ofInabilityto PayCosts on Appeal

If you require anytiiing further from me, ifthere are any deficiencies or defects in tiiese
documents or this filing procedure, pleaseadvise immediately.

Thank you for your time and attention in this matter.        If you have any problems,
concerns, or questions, please contact me.

TIME IS OF THE ESSENCE.

Very truly yours,


  Ofifl/W-
Carolyn Barnes
Barnes.legalguidance@gmail.com
        1
        M
        m

        •si




i.V..